     Case 2:20-cv-04271-JAK-MRW Document 1 Filed 05/11/20 Page 1 of 9 Page ID #:1




 1   Matthew A. Rosenthal, Esq. (SBN 279334)
     WESTGATE LAW
 2   16444 Paramount Blvd., Suite 205
 3   Paramount, CA 90723
     Telephone: 818.200.1497
 4
     Facsimilie: 818.869.2208
 5   matt@westgatelaw.com
 6
     Attorneys for Plaintiff
 7   DAVID FLORES
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
11
12
     DAVID FLORES,                            Case No.: 2:20-cv-4271
13
                  Plaintiff,
14                                            COMPLAINT AND DEMAND FOR
           vs.                                JURY TRIAL FOR:
15
16                                            1. VIOLATIONS OF THE
     FINANCIAL PARTNERS CREDIT                   FAIR CREDIT REPORTING
17
     UNION; EQUIFAX INFORMATION                  ACT [15 U.S.C. § 1681]
18   SERVICES, LLC; TRANSUNION                2. VIOLATIONS OF THE
19   LLC;                                        CALIFORNIA CONSUMER
                  Defendant(s).                  CREDIT REPORTING ACT
20
                                                 [CAL. CIV. CODE § 1785.1]
21
22
23                             COMPLAINT FOR DAMAGES

24                                 INTRODUCTION

25         1.     DAVID FLORES (Plaintiff) brings this action to secure redress from

26   FINANCIAL PARTNERS CREDIT UNION (hereinafter “FPCU”); EQUIFAX

27   INFORMATION SERVICES, LLC; and TRANSUNION, LLC (hereinafter “The

28   CRA Defendants”), for violations of the Fair Credit Reporting Act (“FCRA”) and
     the California Consumer Credit Reporting Agencies’ Act (“CCCRAA”).
                                             -1-

                                   COMPLAINT FOR DAMAGES
     Case 2:20-cv-04271-JAK-MRW Document 1 Filed 05/11/20 Page 2 of 9 Page ID #:2




 1                             JURISDICTION AND VENUE
 2         2.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as
 3   Plaintiff’s claims arise under the laws of the United States.
 4         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
 5   because the acts and transactions alleged in this Complaint occurred here, Plaintiff
 6   resides here, and Defendant transacts business here.
 7                                        PARTIES
 8         4.     Plaintiff is a natural person who resides in Los Angeles County,
 9   California. Plaintiff is a "consumer" as defined by the FCRA, 15 U.S.C. §
10   1681(a), and by the CCCRAA, Cal. Civ. Code § 1785.3(b).
11         5.     Defendant FPCU is and was, at all relevant times stated herein, a
12   corporation with its headquarters in Downey, California which engaged in the
13   practice of furnishing consumer information to consumer reporting agencies, and
14   is therefore a “furnisher of information” as contemplated by 15 U.S.C. § 1681s-
15   2(a) & (b) and Cal. Civ. Code § 1785.25(a). Defendant is a “person” as defined by
16   the FCRA, Section 1681a(b), and Cal. Civ. Code § 1785.3(j).
17         6.     Defendant,    Equifax    Information    Services,   LLC    (hereinafter
18   “Equifax”), is a limited liability company with its principal place of business
19   located at 1550 Peachtree St. NW Atlanta, Georgia, 30309. At all relevant times
20   herein, Defendant, Equifax, was an entity which, for monetary fees, dues, or on a
21   cooperative nonprofit basis, regularly engaged in whole or in part in the practice of
22   assembling or evaluating consumer credit information or other consumer
23   information for the purpose of furnishing consumer reports to third parties, and
24   used some mean or facility of interstate commerce for the purpose of preparing or
25   furnishing consumer reports, and is therefore a “consumer reporting agency” as
26   defined by 15 U.S.C. § 1681a(f). Likewise, Equifax is a "consumer reporting
27   agency" within the meaning of the CCRAA, Cal. Civ. Code § 1785.3(d).
28

                                               -2-

                                     COMPLAINT FOR DAMAGES
     Case 2:20-cv-04271-JAK-MRW Document 1 Filed 05/11/20 Page 3 of 9 Page ID #:3




 1          7.        Defendant, Transunion LLC (hereinafter “Transunion”), is a limited
 2   liability company with its principal place of business located at 555 W. Adams
 3   Chicago, IL 60661-3719. At all relevant times herein, Defendant, Transunion, was
 4   an entity which, for monetary fees, dues, or on a cooperative nonprofit basis,
 5   regularly engaged in whole or in part in the practice of assembling or evaluating
 6   consumer credit information or other consumer information for the purpose of
 7   furnishing consumer reports to third parties, and used some mean or facility of
 8   interstate commerce for the purpose of preparing or furnishing consumer reports,
 9   and is therefore a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).
10   Likewise, Transunion is a "consumer reporting agency" within the meaning of the
11   CCRAA, Cal. Civ. Code § 1785.3(d).
12          8.        Defendants acted through their agents, employees, officers, members,
13   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
14   representatives, and insurers.
15          9.        Plaintiff is informed and believe and on that basis alleges that
16   Defendant are responsible for the acts, occurrences and transactions as officers,
17   directors or managing agents of Defendant, or as their agents, servants, employees,
18   and that each of them are legally liable to Plaintiffs, as set forth below.
19
                                     FACTUAL ALLEGATIONS
20
            10.       At all times relevant to this matter, Plaintiff was an individual residing
21
     within the State of California.
22
            11.       Furthermore, Defendants conducted business within the State of
23
     California at all relevant times herein.
24
            12.       On or about May 23, 2016, Plaintiff entered into a loan with Defendant
25
     FPCU        in    order    to    purchase    a     2013   Chevrolet     Silverado,    VIN
26
     3GCPKSE76DG372213.
27
28

                                                      -3-

                                         COMPLAINT FOR DAMAGES
     Case 2:20-cv-04271-JAK-MRW Document 1 Filed 05/11/20 Page 4 of 9 Page ID #:4




 1         13.    On or about March 25, 2017, Plaintiff entered into a loan with
 2   Defendant FPCU in order to purchase a 2016 Cadillac CTS, VIN
 3   1G6AP5SX7G0187127.
 4         14.    Plaintiff thereafter made timely payments on each Loan for the
 5   duration of each Loan term.
 6         15.    On or about July 18, 2019, Plaintiff filed for Chapter 7 bankruptcy in
 7   the United States Bankruptcy Court for the Central District of California in Los
 8   Angeles. Plaintiff’s case was assigned Case Number 2:19-bk-18401-BB (the
 9   “Bankruptcy”).
10         16.    Notwithstanding the filing of the Bankruptcy, Plaintiff continued to
11   make timely payments on each Loan.
12         17.    On August 14, 2020, Plaintiff signed two reaffirmation agreements
13   with FPCU in which he agreed to reaffirm the original terms of each Loan.
14         18.    Notwithstanding Plaintiff’s reaffirmation of each Loan, Defendant
15   FPCU thereafter inaccurately and negatively reported that Plaintiff’s accounts were
16   “included in bankruptcy,” that the account was closed, and that the account had a
17   zero balance to the CRA Defendants.
18         19.    Notwithstanding Plaintiff’s reaffirmation of the Loan, Defendant
19   FPCU additionally failed to report to the CRA Defendants that Plaintiff was making
20   timely payments on the Loan.
21         20.    Additionally, FPCU continues to negatively and inaccurately report
22   that Plaintiff’s accounts were “included in bankruptcy,” that each account was
23   closed, and that each account has a zero balance to the CRA Defendants, which
24   continue to report it.
25         21.    To date, negative and inaccurate information reported by FPCU
26   remains on Plaintiff’s Equifax and Transunion credit reports.
27         22.    As a result of Defendants’ conduct, Plaintiff has suffered great
28   physical, emotional and mental pain and anguish, and Plaintiff will continue to

                                              -4-

                                    COMPLAINT FOR DAMAGES
     Case 2:20-cv-04271-JAK-MRW Document 1 Filed 05/11/20 Page 5 of 9 Page ID #:5




 1   suffer the same for an indefinite time in the future, all to Plaintiff’s great detriment
 2   and loss.
 3          23.     As a result of Defendants’ conduct, Plaintiff has suffered actual
 4   damages in the form of financial and dignitary harm arising from the injury to credit
 5   rating and reputation, and Plaintiff will continue to suffer the same for an indefinite
 6   time in the future, all to Plaintiff’s great detriment and loss.
 7          24.     As a result of Defendants’ conduct, Plaintiff has suffered a decreased
 8   credit score as a result of the negative tradeline entries appearing on Plaintiff’s
 9   credit file.
10                              FIRST CAUSE OF ACTION
11
                                  Violations of the CCRAA

12
                           California Civil Code §1785.25(a) et. seq

13
                                         (Against FPCU)

14
            25.     Plaintiff’s incorporates the foregoing paragraphs as though the same

15
     were set forth at length herein.

16
            26.     California Civil Code § 1785.25 (a) states that a "person shall not

17
     furnish information on a specific transaction or experience to any consumer credit

18
     reporting agency if the person knows or should know the information is incomplete

19
     or inaccurate."

20
            27.     California Civil Code § 1785.25 (b) states that a furnisher that

21
     determines a report to a credit reporting agency is not accurate or complete shall

22
     promptly notify the consumer reporting agency of that determination and provide

23
     corrections to the consumer reporting agency that is necessary to make the

24
     information complete and accurate.

25
            28.     Cal Civil Code 1785.31. states as follows:

26
            (a) Any consumer who suffers damages as a result of a violation of this title

27
     by any person may bring an action in a court of appropriate jurisdiction against that

28
     person to recover the following:

                                                 -5-

                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-04271-JAK-MRW Document 1 Filed 05/11/20 Page 6 of 9 Page ID #:6




 1         (1) In the case of a negligent violation, actual damages, including court costs,
 2   loss of wages, attorney's fees and, when applicable, pain and suffering;
 3         (2) In the case of a willful violation:
 4         (A) Actual damages as set forth in paragraph (1) above;
 5         (B) Punitive damages of not less than one hundred dollars ($100) nor more
 6   than five thousand dollars ($5,000) for each violation as the court deems proper;
 7         (3) In the case of liability of a natural person for obtaining a consumer credit
 8   report under false pretenses or knowingly without a permissible purpose, an award
 9   of actual damages pursuant to paragraph (1) or subparagraph (A) of paragraph (2)
10   shall be in an amount of not less than two thousand five hundred dollars ($2,500).
11                            SECOND CAUSE OF ACTION
12     Willful Failure to Employ Reasonable Procedures To Ensure Maximum
13     Accuracy of Credit Reports in Violation of 15 U.S.C. § 1681e(b) and Cal.
14                                 Civ. Code § 1785.14(b)
15                             (Against the CRA Defendants)
16         29.    The allegations set forth in paragraphs 1-27 above are re-alleged
17   and incorporated by reference as if fully set forth herein.
18         30.    The CRA Defendants are regularly engaged in the practice of
19   assembling and evaluating consumer credit information for the purpose of
20   preparing consumer reports, as that term is defined in 15 U.S.C. § 1681a(d) and
21   Cal. Civ. Code § 1785.3(c), commonly referred to as Credit Reports, and furnishing
22   these Credit Reports to third parties.
23         31.    The CRA Defendants use means and facilities of interstate commerce
24   for the purpose of preparing and furnishing Credit Reports and, hence, are
25   "consumer reporting agencies" within the meaning of 15 U.S.C. § 1681a(t). The
26   CRA Defendants are likewise "consumer reporting agencies" within the meaning
27   of Cal. Civ. Code § 1785.3(d).
28

                                                -6-

                                      COMPLAINT FOR DAMAGES
     Case 2:20-cv-04271-JAK-MRW Document 1 Filed 05/11/20 Page 7 of 9 Page ID #:7




 1         32.       In preparing Credit Reports, the CRA Defendants have failed to use
 2   reasonable procedures to, as required by law, "assure maximum possible accuracy"
 3   of information relating to the discharged debts of Plaintiff, in violation of 15 U.S.C.
 4   § 1681e(b) and Cal. Civ. Code § 1785.14(b).
 5         33.       As a result of the CRA Defendant’s failure to use reasonable
 6   procedures in accordance with the requirements of 15 U.S.C. § 1681e(b) and Cal.
 7   Civ. Code § 1785.14(b), the CRA Defendants have erroneously reported as
 8   “included in bankruptcy,” “closed,” and/or have reported a zero balance for
 9   Plaintiff’s reaffirmed Loan and have failed to accurately report the timely payments
10   Plaintiff has made under the Loan.
11         34.       The CRA Defendant’s failure to comply with the requirements of 15
12   U.S.C. § 1681e(b) and Cal. Civ. Code § 1785.14(b) is willful within the meaning
13   of 15 U.S.C. § 1681n(a) and Cal. Civ. Code § 1785.31(a)(2), respectively.
14         35.       As a result of the CRA Defendant’s willful noncompliance with the
15   requirements of 15 U.S.C. § 1681e(b) and Cal. Civ. Code. § 1785.14(b), Plaintiff
16   is entitled to statutory and punitive damages under 15 U.S.C. § 1681n(a)(1) and
17   (a)(2) and punitive damages under Cal. Civ. Code §§ 1785.31(a)(1) and (a)(2),
18   respectively.
19         36.       As a further result of the CRA Defendant’s willful noncompliance
20   with the requirements of 15 U.S.C. § 1681e(b) and Cal. Civ. Code. § 1785.14(b),
21   Plaintiff has suffered damage to her credit rating and other actual damages.
22
     ///
23
24
25
26
27
28

                                                -7-

                                      COMPLAINT FOR DAMAGES
     Case 2:20-cv-04271-JAK-MRW Document 1 Filed 05/11/20 Page 8 of 9 Page ID #:8




 1                             THIRD CAUSE OF ACTION
 2    Negligent Failure to Employ Reasonable Procedures To Ensure Maximum
 3     Accuracy of Credit Reports in Violation of 15 U.S.C. § 1681e(b) and Cal.
 4                                 Civ. Code § 1785.14(b)
 5                             (Against the CRA Defendants)
 6         37.    The allegations set forth in paragraphs 1-36 above are re-alleged
 7   and incorporated by reference as if fully set forth herein.
 8         38.    In preparing credit reports relating to Plaintiff, the CRA Defendants
 9   have failed to follow reasonable procedures to assure maximum accuracy of
10   information it puts in Credit Reports in violation of 15 U.S.C. § 1681e(b) and Cal.
11   Civ. Code § 1785.14(b).
12         39.    As a result of the CRA Defendants’ failure to follow reasonable
13   procedures in accordance with the requirements of 15 U.S.C. § 1681e(b) and Cal.
14   Civ. Code § 1785.14(b), the CRA Defendants have erroneously reported as
15   “included in bankruptcy,” “closed,” and/or have reported a zero balance for
16   Plaintiff’s reaffirmed Loan and have failed to accurately report the timely payments
17   Plaintiff has made under the Loan.
18         40.    Defendants’ failure to comply with the requirements of 15 U.S.C.
19   § 1681 e(b) and Cal. Civ. Code § 1785.14(b) is negligent within the meaning of 15
20   U.S.C. § 1681o(a) and Cal. Civ. Code § 1785.31(a)(l), respectively.
21         41.    As a result of Defendants’ negligent violations of the requirements of
22   15 U.S.C. § 1681e(b) and Cal. Civ. Code § 1785.l4(b), Plaintiffs has suffered
23   damage to her credit rating and other actual damages.
24                              PRAYER FOR RELIEF
25         WHEREFORE, Plaintiff prays for judgment as follows:
26         42.    an award of actual damages, in an amount to be determined at
27   trial, pursuant to 15 U.S.C § 1681(n) and Cal. Civ. Code § 1785.31(a)(2)(A);
28

                                                -8-

                                     COMPLAINT FOR DAMAGES
     Case 2:20-cv-04271-JAK-MRW Document 1 Filed 05/11/20 Page 9 of 9 Page ID #:9




 1         43.   an award of statutory damages of $ 1,000.00 per willful violation
 2   of the FCRA, pursuant to 15 U.S.C § 1681(n) and 15 U.S.C. § 1681(o);
 3         44.   an award of punitive damages under 15 U.S.C § 1681(n) and
 4   1681(0);
 5         45.   an award of punitive damages of $ 100.00 - $ 5,000.00 per willful
 6   violation of Cal. Civ. Code § 1785.16 and 1785.25(a);
 7         46.   an award of attorneys’ fees and costs pursuant to 15 U.S.C §
 8   1681(o) and Cal. Civ. Code § 1785.31(d);
 9         47.   Providing such further relief as may be just and proper.
10                            DEMAND FOR JURY TRIAL
11         Please take notice that Plaintiff demands a trial by jury in this action.
12
13                                           RESPECTFULLY SUBMITTED,
14   Dated: May 11, 2020                     WESTGATE LAW
15
16                                           By: /s/ Matthew A. Rosenthal
17                                                   Matthew A. Rosenthal
18                                                   Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28

                                               -9-

                                     COMPLAINT FOR DAMAGES
